VAN DUSEN, Circuit Judge
(dissenting in part):
I respectfully dissent from the holding of the majority that the defendant’s Bowmatic machine did not infringe method1 claims 14 and 15 of the ’223 patent (see pp. 332-333 of the majority opinion).
Claim 14 of the ’223 patent states (435a):
“In fashioning a decorative bow from a continuous length of strip material, the steps comprising: grasping a length of strip material adjacent its free end and at a point spaced therefrom, unidirectionally twisting the portion of ribbon between the points where grasped and bringing the strip material at said free end and at said spaced point together in uncreased intersecting face-to-back relation to form a first loop having a first leg adjacent said free end, . . . .”
Claim 15 uses the identical language but inserts the words “of generally conoidal shape” after the words “first loop.”2
*335The district court found that the Bow-matic did not grasp the ribbon by the “ribbon guide although when the needles are unidirectionally rotated, a twist is confined between the needles and the guide.”3 For this reason, the district court concluded (405a):
“The Bowmatic grasps the ribbon at its free end by impalement on the retaining needles but it does not grasp the ribbon at a spaced point. The ribbon in the Bowmatic lies in the ribbon guide but is not grasped by it. This is one of the factors in the Bowmatic machine which permits that machine to achieve incredible speed of production. The Bowmatic does not violate claims 14 or 15.”
However, the only expert to testify on the issue of the infringement by the Bow-matic of method claims 14 and 15 of the ’223 patent was Dr. Benner and he stated (172a): “My opinion is that all of these machines perform the steps as cited in that method.”4
With no expert opinion or evidence to support his conclusion and the contrary opinion of Dr. Benner (see note 4), that the ribbon guide of the Bowmatic grasped the strip material “at a point spaced therefrom,” I believe the record requires us to reverse the district court conclusion, reached sua sponte, that the Bowmatic did not infringe the above-mentioned claims 14 and 15.5 I am reinforced in this conclusion by observation of the 16 mm. film marked as Exhibits 12B and 16A.
In 7 Deller’s Walker on Patents (2d ed.) § 511, page 173, the author states:
“In determining whether an accused device, for instance, infringes a valid patent, resort must be had in the first instance to the words of the claim.43 If the accused device falls clearly within the claim, infringement is made out. Infringement is generally a question of fact.44 However, when it appears that extrinsic evidence is not needed to explain the terms of art and a court is able to comprehend what the invention disclosed in a patent is and to determine whether one device infringes on another, *336the question of infringement or no infringement is one of law.45 ”
Footnote 45 cites United States v. EsnaultPelterie, 303 U.S. 26, 58 S.Ct. 412, 82 L.Ed. 625 (1938), where the Court said at page 30, 58 S.Ct. at page 414, 82 L.Ed. at page 629:
“We are not unmindful of the rule that where, with all the evidence before the court, it appears that no substantial dispute of fact is presented, and that the case may be determined by a mere comparison of structures and extrinsic evidence is not needed for purposes of explanation, or evaluation of prior art, or to resolve questions of the. application of descriptions to subject-matter, the questions of invention and infringement may be determined as questions of law.”
This is not a case where there is dependence upon “scientific problems and principles not usually contained in the general storehouse of knowledge and experience,” as explained in the language quoted from the Graver Mfg. Co. case and relied on by the majority at page 333 of their opinion.6
I would vacate that part of the district court judgment in favor of the defendant on the alleged infringement by the Bow-matic and remand for computation of damages resulting from the making on the Bowmatic of the type of bows described in claims 14 and 15 of the ’223 patent. In all other respects, I join in the majority opinion.

. As to method patents generally, see 1 Deller’s Walker on Patents (2d ed.) § 15 at 108ff.


. Findings 104 and 105 of the district court provide (348a):
“104. Claims 14 and 15 each recite the steps necessary to form at least two complete loops in the fashioning of a decorative bow from a continuous strip of ribbon. The claims differ in specifying details of the *335method, i. e., claim 15 adds that the loops are of generally conoidal shape, and that the legs are impaled on a central holding pin. . .
“105. The steps recited in claims 14 and 15 are performed in the 3M hand-powered S-71 machine which is illustrated in the ’223 patent. A strip of ribbon is grasped at its free end by impalement on the retaining pin and at a second spaced point by the ribbon guide. When the retaining means is rotated, a unidirectional twist is introduced between the points where the ribbon is confined, and this twist imparts a generally conical shape to the smoothly arcuate bight formed when the free end and the spaced point are brought together. The loop is closed by fastening the second leg thereof to the first leg at their point of intersection by a second impalement of the ribbon on the central holding pin. Repetition of these steps along the continuous length of ribbon forms the bow.”


.Finding 107 continues with this wording (349a):
“The ribbon in the ribbon guide either continues to move forward during impalement and rotation or át the least it pauses momentarily at the time of impalement of the ribbon by the needles. When the needle spindle of the Bowmatic rises to apply the needles to the ribbon, the two places on the ribbon are then brought together in uncreased intersecting face-to-back relationship to form a generally conically shaped loop with a smooth arcuate bight. The legs of the first loop are fastened together by the impalement of the second leg onto the central holding needles, and subsequent loops along the continuous length of ribbon are formed by a repetition of these steps.”


. “The steps recited in claims 14 and 15 of the ’223 patent.” Further, at 173a, Dr. Benner said:
“You have the twist again being performed between the point where it grasped on the retaining means and the point grasped up in the ribbon guide, and . . . that rotation introduces the twist in the loop.”


. It is noted that plaintiffs opening brief (p. 26) pointed out that defendant offered no testimony in respect to the method claims and only challenged the validity of such claims in the ’223 patent. Defendant did not argue, in its brief or orally, that the Bowmatic did not infringe such claims as pointed out in plaintiffs reply brief at p. 7.


. Also, the Hadco Products opinion, cited by the majority, points out at page 1268 of 462 F.2d:
“An exception to this rule [the “clearly erroneous” rule] occurs where the evidence is purely documentary in nature, or where the court actually views the object or device in operation.”